
	
		II
		110th CONGRESS
		1st Session
		S. 738
		IN THE SENATE OF THE UNITED STATES
		
			March 1, 2007
			Ms. Landrieu (for
			 herself, Ms. Snowe,
			 Mr. Kerry, and Mr. Coleman) introduced the following bill; which
			 was read twice and referred to the Committee on Small Business and
			 Entrepreneurship
		
		A BILL
		To amend the Small Business Act to improve the Office of
		  International Trade, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Small Business International Trade
			 Enhancements Act of 2007.
		2.Small Business
			 Administration Associate Administrator for International Trade
			(a)EstablishmentSection
			 22(a) of the Small Business Act (15 U.S.C. 649(a)) is amended by adding at the
			 end the following: The head of the Office shall be the Associate
			 Administrator for International Trade, who shall be responsible to the
			 Administrator..
			(b)Authority for
			 Additional Associate AdministratorSection 4(b)(1) of the Small
			 Business Act (15 U.S.C. 633(b)(1)) is amended—
				(1)in the fifth
			 sentence, by striking five Associate Administrators and
			 inserting Associate Administrators; and
				(2)by adding at the
			 end the following: One of the Associate Administrators shall be the
			 Associate Administrator for International Trade, who shall be the head of the
			 Office of International Trade established under section 22..
				(c)Discharge of
			 Administration International Trade ResponsibilitiesSection 22 of
			 the Small Business Act (15 U.S.C. 649) is amended by adding at the end the
			 following:
				
					(h)Discharge of
				Administration International Trade ResponsibilitiesThe Administrator shall ensure that—
						(1)the
				responsibilities of the Administration regarding international trade are
				carried out through the Associate Administrator for International Trade;
						(2)the Associate
				Administrator for International Trade has sufficient resources to carry out
				such responsibilities; and
						(3)the Associate
				Administrator for International Trade has direct supervision and control over
				the staff of the Office of International Trade, and over any employee of the
				Administration whose principal duty station is a United States Export
				Assistance Center or any successor
				entity.
						.
			(d)Role of
			 Associate Administrator in carrying out international trade
			 policySection 2(b)(1) of the Small Business Act (15 U.S.C.
			 631(b)(1)) is amended in the matter preceding subparagraph (A)—
				(1)by inserting
			 the Administrator of before the Small Business
			 Administration; and
				(2)by inserting
			 through the Associate Administrator for International Trade, and
			 before in cooperation with.
				(e)Technical
			 amendmentSection 22(c)(5) of the Small Business Act (15 U.S.C.
			 649(c)(5)) is amended by striking the period at the end and inserting a
			 semicolon.
			(f)Effective
			 dateNot later than 90 days after the date of enactment of this
			 Act, the Administrator of the Small Business Administration shall appoint an
			 Associate Administrator for International Trade under section 22 of the Small
			 Business Act (15 U.S.C. 649), as amended by this section.
			3.Office of
			 International TradeSection 22
			 of the Small Business Act (15 U.S.C. 649) is amended—
			(1)by striking
			 SEC. 22.
			 (a) There and inserting the following:
				
					22.Office of
				International Trade
						(a)EstablishmentThere
						;
			(2)in subsection
			 (a), by inserting (referred to in this section as the
			 Office), after Trade;
			(3)in subsection
			 (b)—
				(A)by striking
			 The Office and inserting the following:
					
						(b)Trade
				distribution networkThe Office, including United States Export
				Assistance Centers (referred to as one-stop shops in section
				2301(b)(8) of the Omnibus Trade and Competitiveness Act of 1988 (15 U.S.C.
				4721(b)(8)) and as export centers in this
				section)
						;
				and
				(B)by amending
			 paragraph (1) to read as follows:
					
						(1)assist in
				maintaining a distribution network using regional and local offices of the
				Administration, the small business development center network, the women's
				business center network, and export centers for—
							(A)trade
				promotion;
							(B)trade
				finance;
							(C)trade
				adjustment;
							(D)trade remedy
				assistance; and
							(E)trade data
				collection.
							;
				(4)in subsection
			 (c)—
				(A)by redesignating
			 paragraphs (1) through (8) as paragraphs (2) through (9), respectively;
				(B)by inserting
			 before paragraph (2), as so redesignated, the following:
					
						(1)establish annual
				goals for the Office relating to—
							(A)enhancing the
				exporting capability of small business concerns and small manufacturers;
							(B)facilitating
				technology transfers;
							(C)enhancing
				programs and services to assist small business concerns and small manufacturers
				to compete effectively and efficiently against foreign entities;
							(D)increasing the
				access to capital by small business concerns;
							(E)disseminating
				information concerning Federal, State, and private programs and initiatives;
				and
							(F)ensuring that the
				interests of small business concerns are adequately represented in trade
				negotiations;
							;
				(C)in paragraph (2),
			 as so redesignated, by striking mechanism for and all that
			 follows through (D) and inserting the
			 following:
					
						mechanism
			 for—(A)identifying
				subsectors of the small business community with strong export potential;
						(B)identifying areas
				of demand in foreign markets;
						(C)prescreening
				foreign buyers for commercial and credit purposes; and
						(D)
						;
				and
				(D)in paragraph (9),
			 as so redesignated—
					(i)in
			 the matter preceding subparagraph (A)—
						(I)by striking
			 full-time export development specialists to each Administration regional
			 office and assigning; and
						(II)by striking
			 office. Such specialists and inserting office and
			 providing each Administration regional office with a full-time export
			 development specialist, who;
						(ii)in
			 subparagraph (D), by striking and at the end;
					(iii)in subparagraph
			 (E), by striking the period at the end and inserting a semicolon; and
					(iv)by
			 adding at the end the following:
						
							(F)participate
				jointly with employees of the Office in an annual training program that focuses
				on current small business needs for exporting; and
							(G)jointly develop
				and conduct training programs for exporters and lenders in cooperation with the
				United States Export Assistance Centers, the Department of Commerce, small
				business development centers, and other relevant Federal
				agencies.
							;
					(5)in subsection
			 (d)—
				(A)by inserting
			 Export financing
			 programs.— after (d);
				(B)by redesignating
			 paragraphs (1) through (5) as clauses (i) through (v), respectively, and
			 adjusting the margins accordingly;
				(C)by striking
			 The Office shall work in cooperation and inserting the
			 following:
					
						(1)In
				generalThe Office shall work in
				cooperation
						;
				and
				(D)by striking
			 To accomplish this goal, the Office shall work and inserting the
			 following:
					
						(2)Trade financial
				specialistTo accomplish the goal established under paragraph
				(1), the Office shall—
							(A)designate at
				least 1 individual within the Administration as a trade financial specialist to
				oversee international loan programs and assist Administration employees with
				trade finance issues; and
							(B)work
							;
				(6)in subsection
			 (e), by inserting Trade
			 remedies.— after (e);
			(7)by amending
			 subsection (f) to read as follows:
				
					(f)Reporting
				requirementThe Office shall submit an annual report to the
				Committee on Small Business and Entrepreneurship of the Senate and the
				Committee on Small Business of the House of Representatives that
				contains—
						(1)a description of
				the progress of the Office in implementing the requirements of this
				section;
						(2)the destinations
				of travel by Office staff and benefits to the Administration and to small
				business concerns therefrom; and
						(3)a description of
				the participation by the Office in trade
				negotiations.
						;
			(8)in subsection
			 (g), by inserting   Studies.— after (g);
			 and
			(9)by adding at the
			 end the following:
				
					(i)Export
				assistance centers
						(1)In
				generalDuring the period beginning on October 1, 2006, and
				ending on September 30, 2009, the Administrator shall ensure that the number of
				full-time equivalent employees of the Office assigned to the one-stop shops
				referred to in section 2301(b) of the Omnibus Trade and Competitiveness Act of
				1988 (15 U.S.C. 4721 (b)) is not less than the number of such employees so
				assigned on January 1, 2003.
						(2)Priority of
				placementPriority shall be given, to the maximum extent
				practicable, to placing employees of the Administration at any Export
				Assistance Center that—
							(A)had an
				Administration employee assigned to such Center before January 2003; and
							(B)has not had an
				Administration employee assigned to such Center during the period beginning
				January 2003, and ending on the date of enactment of this subsection, either
				through retirement or reassignment.
							(3)Needs of
				exportersThe Administrator shall, to the maximum extent
				practicable, strategically assign Administration employees to Export Assistance
				Centers, based on the needs of exporters.
						(4)GoalsThe
				Office shall work with the Department of Commerce and the Export-Import Bank to
				establish shared annual goals for the Export Centers.
						(5)OversightThe
				Office shall designate an individual within the Administration to oversee all
				activities conducted by Administration employees assigned to Export
				Centers.
						.
			4.International
			 trade loans
			(a)In
			 generalSection 7(a)(3)(B) of
			 the Small Business Act (15 U.S.C. 636(a)(3)(B)) is amended by striking
			 $1,750,000, of which not more than $1,250,000 and inserting
			 $2,750,000 (or if the gross loan amount would exceed $3,670,000), of
			 which not more than $2,000,000.
			(b)Working
			 capitalSection 7(a)(16)(A) of the Small Business Act (15 U.S.C.
			 636(a)(16)(A)) is amended—
				(1)in the matter
			 preceding clause (i), by striking in— and inserting
			 —;
				(2)in clause
			 (i)—
					(A)by inserting
			 in after (i); and
					(B)by striking
			 or at the end;
					(3)in clause
			 (ii)—
					(A)by inserting
			 in after (ii); and
					(B)by striking the
			 period and inserting ; or; and
					(4)by adding at the
			 end the following:
					
						(iii)by providing
				working
				capital.
						.
				(c)CollateralSection
			 7(a)(16)(B) of the Small Business Act (15 U.S.C. 636(a)(16)(B)) is
			 amended—
				(1)by striking
			 Each loan and inserting the following:
					
						(i)In
				generalExcept as provided in clause (ii), each
				loan
						;
				and
				(2)by adding at the
			 end the following:
					
						(ii)ExceptionA
				loan under this paragraph may be secured by a second lien position on the
				property or equipment financed by the loan or on other assets of the small
				business concern, if the Administrator determines such lien provides adequate
				assurance of the payment of such
				loan.
						.
				(d)RefinancingSection
			 7(a)(16)(A)(ii) of the Small Business Act (15 U.S.C. 636(a)(16)(A)(ii)), as
			 amended by this section, is amended by inserting , including any debt
			 that qualifies for refinancing under any other provision of this
			 subsection before the semicolon.
			
